IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                               FILED
                                                               July 9, 2008
                               No. 08-20032
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

ARNOLD WAYNE ROLLINGS

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                        USDC No. 4:06-CR-252-ALL


Before JOLLY, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
     Appealing the Judgment in a Criminal Case, Arnold Wayne Rollings
presents arguments that he concedes are foreclosed by United States
v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce
Clause challenge to the felon-in-possession-of-a-firearm statute, 18 U.S.C.
§ 922(g). The appellant’s motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.